Per Cttriam.
The bill in this case was filed to compel the specific performance of an alleged contract entered into between the parties, by the terms of which Humphreys agreed to sell to Sheehan eighty shares of the stock of the Morris and Somerset Electric Company, at the price of $85 per share. The learned vice-chancellor to whom the cause was referred for hearing and decision held that the complainant had failed to prove a contract between the parties so fixed and definite in all its parts as to justify the interference of a court of equity to enforce its performance; and for this reason advised a dismissal of the complainant’s bill! In his opinion in the cause he points out the various uncertainties which exist in the agreement, as proved by the complainant. Among them, as he considered, was a want of certainty as to the number of shares bargained for. We are inclined to think that the contract was sufficiently definite in this respect; but in view of the other uncertainties found in the contract, and pointed out in the opinion, this fact becomes immaterial. We concur in the con*514elusion of the vice-chancellor, and are satisfied to adopt his opinion as that of this court, with the exception indicated.
The decree under review will be affirmed.
For affirmance — The Chief-Justice, .Garrison, Swayze, Trenchard, Parker, Voorhees, Minturn, Kalisoh, Bogert, Vredenburgi-i, Congdon, White — 12.
For reversal — None.